--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.8

 
COMMERCIAL LEASE AGREEMENT
LESSOR:                                                                                                                                     LESSEE:
ESSEX CAPITAL
CORPORATION                                                                                                                                 TWINLAB
CORPORATION
1486 EAST VALLEY
ROAD                                                                                                                             
   600 E. QUALITY DRIVE
SANTA BARBARA, CA
93108                                                                                                                           AMERICAN
FORK, UT 84003


    EQUIPMENT LOCATION: (If other than Billing Address of Lessee)
 
    EQUIPMENT DESCRIPTION:  As described on Addendum I attached hereto and made
a part hereof.

 
 
LEASE TERM:          RENTAL                      SECURITY
DEPOSIT:                                                                            FEES:


 36  Months               $71,505.45                      $0                                                                                                                         
Documentation Fee:  $215.00
                   
Tax                                                                                                                                          
       Filling Fee:                $  65.00
   
Total                                                                                                                                                             
       Other:
First and Last    0                      Rentals
=                      $71,505.45                                                                                                             (Less
amounts already received) $
 
 
                                                                   
                TOTAL FEES $280.00
CHECK IN THE AMOUNT OF   $71,785.45   MUST ACCOMPANY COMPLETED LEASE.
 
  THIS LEASE IS A NON-CANCELABLE LEASE


     1.  AGREEMENT TO LEASE. Lessor agrees to lease to Lessee, and Lessee agrees
to lease from Lessor, subject to the terms of this Lease Agreement and any
schedules or addenda attached hereto, the personal property identified above or
in the attached schedules or addenda.  Lessor may insert in this Lease the
serial numbers, and other identification data, of the leased equipment when
determined by Lessor.  The equipment shall be installed at, and shall not be
removed from the equipment location identified above without Lessor’s written
consent.  Equipment required to be registered under applicable state vehicle
laws shall not be removed from the state of registration without the Lessor’s
written consent.  The lease term shall commence upon the date accepted by the
authorized signature of Lessor, as evidenced below.  This lease shall have no
effect prior to such acceptance.  This Lease is not subject to cancellation for
any reason other than Lessor’s failure or inability to acquire the leased
equipment.  In that event, both parties shall be released herefrom, and Lessor
shall return any advance payments received from Lessee, less actual expenses
paid to third parties such as appraisers and title companies, and neither party
shall have any liability for consequential or other damages


     2.  STATUS OF PARTIES, WARRANTIES AND DEFENSES.   This is a finance lease
(U.C.C. Section 10103 (a.7)).  Lessee has selected the leased equipment
manufacturer and supplier.  Lessor has not manufactured or supplied the leased
equipment but is acquiring the same or the right to possession and use of the
same solely in connection with this Lease, and at the request of Lessee.  Lessee
acknowledges that Lessee has received a copy of the contract evidencing Lessor’s
purchase of the leased equipment, or a list of the suppliers for a description
of such rights.
       
  LESSOR MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED
EQUIPMENT.  LESSOR MAKES NO WARRANTY THAT THE LEASED EQUIPMENT WILL BE FIT FOR A
PARTICULAR PURPOSE.  LESSOR MAKES NO WARRANTY OF MERCHANTABILITY.
 
        Lessee’s sole remedy in the event of a claimed breach of warranty or
other defect in or failure of the leased equipment shall be in accordance with
such manufacturer’s or supplier’s warranty.  Lessee covenants not to assert any
claim against Lessor on account of any alleged defect or failure of the leased
equipment, and Lessee may not withhold or fail to pay any installments due to
Lessor hereunder.


     3.  PAYMENT.   Lessor acknowledges receipt of the advance payment described
above.  Such sum shall be held by Lessor as security for the performance of the
terms of this Lease.  Should Lessee commit an anticipatory breach by repudiating
this Lease prior to Lessor’s acquisition of the leased equipment, the advanced
deposit shall be applied to reduce Lessor’s damages, and if Lessor has not
become legally obligated to complete the acquisition of the leased equipment,
then such sum shall be retained by Lessor as liquidated damages.  Lessee
promises and agrees to pay all rental installments on the date designated by
Lessor and to pay such other charges as are herein provided.  Payments shall be
payable at the office of Lessor, or to such other person and/or at such other
place as Lessor may from time to time designate in writing.  Lessor may apply
remittances received to unpaid rental installments and/or charges on a due date
basis, remittance received being applied to the oldest unpaid rental installment
or charge.



     4.  FINANCIAL AND EQUIPMENT CONDITION.   Lessor may inspect the equipment
at any time during business hours upon reasonable notice, and Lessee agrees to
keep it in good condition and repair at Lessee’s expense and house the same in
suitable shelter, and not to sell or otherwise dispose of the equipment or any
accessories attached hereto.  Lessee shall cause the equipment to be maintained
and serviced in accordance with the recommendations of the manufacturer.  Lessee
agrees to furnish Lessor upon request current financial statements reflecting
the Lessee’s financial status during the term of the Lease.

 
1

--------------------------------------------------------------------------------

 





     5.  OWNERSHIP.   No title or right in said equipment shall pass to Lessee
except the rights herein expressly granted.  Plates or other markings may be
affixed to or placed on said equipment by Lessor or at Lessor’s request, by
Lessee at Lessee’s expense, indicating the Lessor is the owner thereof, and
Lessee will not remove the same. Upon the termination of the initial lease
period, Lessee will immediately crate, insure, and ship the equipment and
operating manuals to whatever destination Lessor shall direct, all at Lessee’s
expense, in as good condition as received less normal wear and tear, said
destination to be confirmed by Lessee prior to shipment, except as otherwise
provided in Section 6 hereof.  Lessee agrees to pay Lessor monthly rent at the
rate specified for the initial term for any month or part thereof from the end
of the initial term until the equipment is shipped by Lessee.  Said equipment
shall always remain and be deemed personal property even though attached to
realty.  Lessee shall maintain each unit of equipment so that it may be removed
from the building in which it is placed without damage to the building.  All
replacements, accessories, or capital improvements made to or placed in or upon
said equipment shall become component parts thereof and title thereto shall
immediately vest in Lessor and shall be included under the terms hereof.  The
Lessee agrees that the Lessor is authorized, at its option, to file financing
statements or amendments thereto without the signature of the Lessee with
respect to any or all of the lease property and, if a signature is required by
law, then the Lessee appoints Lessor as Lessee’s attorney-in-fact to execute any
such financing statements and further agrees to pay the Lessor a documentation
fee to cover the expense of making such filing(s).  Lessee further agrees to
itself execute such documents and take such action, as Lessor may reasonably
request to protect Lessor and carry out the interest from any owner or
encumbrancer of the real property on which the equipment shall be installed or
located, waiving any claim of interest in the leased equipment and consenting to
its removal upon the expiration or sooner termination of this Lease.



     6.  EXPIRATION OF LEASE; PURCHASE OPTION; BUYOUT OPTION.   At the
expiration of the base term stated herein or upon the expiration of any renewal
or extension as provided herein, Lessee shall provide at least thirty (30) days
prior written notice to Lessor of Lessee’s intent to either (a) purchase the
leased equipment pursuant to the purchase option set forth herein, (b) extend
the lease for a specified period of time, which shall not be less than one year,
at a monthly rental rate determined by the Lessor (in its sole discretion) to be
the fair market value rental rate for the leased equipment at such time; or (c)
return the leased equipment to the Lessor pursuant to Paragraph 5 above. In the
event that notice is not given at least thirty (30) days prior to the expiration
of the base term or any renewal or extension then in effect, then this lease
shall continue on a month-to month basis, and Lessee shall continue to pay the
monthly rent then required hereunder, until Lessee thereafter meets the thirty
(30) day prior written notice requirement.
        
Provided that Lessee has complied with all the terms and conditions of this
Lease and has paid in full all amounts due under this Lease, including all lease
payments and applicable taxes, then Lessee shall have the option to purchase the
leased equipment upon the expiration of the base term stated herein or upon the
expiration of any renewal or extension as provided herein. Upon the proper
exercise of this purchase option, including timely notice under this Paragraph
6, Lessee may purchase all of the leased equipment for an amount equal to
fifteen percent (15%) of the leased equipment’s initial purchase price, plus any
applicable taxes, provided that Lessor receives payment in full within twenty
(20) days after the last day of the applicable term.



     7.  ASSIGNMENT.  Lessor may assign this Lease, and its assignee may further
assign this Lease, without notice to or consent of the Lessee.  Any such
assignee shall succeed to all rights of the Lessor hereunder, and such
assignee’s rights shall be free from all defenses, set-offs of counter-claims of
any kind which Lessee may be entitled to assert against Lessor other than for
Lessee’s right to use and possession of the equipment.  Lessee hereby waives the
right to assert any such defense, set-off or counter-claim against any such
assignee, it being understood that no such assignees shall assume the
obligations of the Lessor named herein.  By the foregoing waiver, Lessee does
not waive the right to any defense, set-off, or counterclaim it may have against
Lessor in the event Lessor assigns this Lease pursuant to this provision.
      
   LESSEE SHALL NOT ASSIGN, MORTGAGE OR HYPOTHECATE THIS LEASE OR ANY INTEREST
HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR AND ANY SUCH TRANSFER OR
ASSIGNMENT WITHOUT SUCH CONSENT WILL BE VOID.  TITLE TO THE EQUIPMENT SUBJECT TO
THIS LEASE IS RETAINED BY THE LESSOR AND LESSEE COVENANTS THAT IT WILL NOT
PLEDGE OR ENCUMBER THE EQUIPMENT IN ANY MATTER WHATSOEVER, NOR PERMIT ANY LIENS,
CHARGES, OR ENCUMBRANCES TO ATTACH THERETO.


     8.  INSURANCE.   Lessee assumes the entire risk of loss or damages to the
equipment whether or not covered by insurance, and no such loss shall relieve
Lessee of its obligations hereunder.  Lessee agrees to keep the equipment
insured and to provide proof of insurance to Lessor; to protect all interests of
Lessor, at Lessee’s expense, against all risks of loss or damage from any cause
whatsoever for not less than the unpaid balance of the lease rentals due
hereunder or eighty percent (80%) of the then current value of said equipment,
whichever is higher.  Lessor shall be named as a loss payee as its interest may
arise under Lessee’s insurance policies and provided with a certificate of
insurance evidencing the same.  The proceeds of such insurance whether resulting
from loss or damage or return of premium or otherwise, shall be applied toward
the replacement or repair of said equipment or the payment of Lessee’s
attorney-in-fact to make claim for, receive payment of and execute or endorse
all documents, checks or drafts for loss or damage or return premium under any
insurance policy issued on said equipment.  If Lessee fails to maintain the
insurance required by this paragraph, Lessor may, but it is not obligated to ,
obtain insurance in such forms and amounts as it deems reasonable to protect its
interests and Lessee agrees to reimburse Lessor for all such costs together with
interest at the rate provided herein upon demand.


     9.  INDEMNITY.   Lessee shall, at its sole cost and expense, indemnify,
hold harmless and defend Lessor and its agents, employees, officers and
directors from and against any and all claims, actions, suits, proceedings,
costs, expenses, damages and liabilities, including attorney’s fees, arising our
of, connected with, resulting from or relating to the equipment or the
condition, delivery, leasing, location, maintenance, manufacture, operation,
ownership, possession, purchase, repair, repossession, return, sale, selection,
service or use thereof, including without limitation  (a)  claims involving
latent or other defects (whether or not discoverable by Lessee or
Lessor),  (b)  claims for trademark patent or copyright infringement,
and  (c)  claims for injury or death to persons or damage to property or loss of
business or anticipatory profits, whether resulting from acts or omissions of
Lessee or Lessor or otherwise.  Lessee shall give Lessor prompt written notice
of any claims or liability covered by this paragraph.  The indemnities under
this paragraph shall survive the satisfaction of all other obligations of Lessee
herein and the termination of this Lease.

 
2

--------------------------------------------------------------------------------

 

     10.  TAXES AND FEES.   Lessee agrees to use, operate and maintain said
equipment in accordance with all laws in all material respects; to pay all
licensing and registration fees for said equipment; to keep the same free of
levies, liens and encumbrances; to show the equipment as “released equipment” on
Lessee’s personal property tax returns; to pay all personal property taxes
assessed against equipment, which sum Lessee shall remit to the taxing
authority; to pay all other taxes, assessments, fees and penalties which may be
levied or assessed on or in respect to said equipment or its use or any interest
therein, or rental payments thereon including but not limited to all federal,
state and local taxes, however designed, levied or assessed upon the Lessee and
Lessor or either of them or said equipment, or upon the sale, ownership, use or
operation thereof.  Lessor may pay such taxes and other amounts and may file
such returns on behalf of Lessee if Lessee fails to do so as provided
herein.  Lessee agrees to reimburse Lessor for reasonable costs incurred in
collecting any charges Taxes, assessments or fees for which Lessee is liable
hereunder.


     11.  ADVANCES.   All advances made and costs reasonably incurred by Lessor
to preserve said equipment or to discharge and pay any taxes, assessments fees,
penalties, liens or encumbrances thereon or to insure the equipment shall be
added to the unpaid balance of rentals due hereunder and shall be repayable by
Lessee to Lessor immediately together with interest thereon at the rate of one
and six tenths (1.6%) percent per month until paid.


     12.  DEFAULT.   Lessee shall be in default hereunder upon the occurrence of
any of the following events:  (a)  failure of Lessee to pay any rental payment
or other amount required hereunder when due;  (b)  failure of Lessee to perform
any other obligation hereunder or observe any other term or provision
hereunder;  (c)  any representation or warranty made to Lessor by Lessee or by
any Guarantor proves to have been false in any material respect when
made;  (d)  levy, seizure or attachment or other involuntary transfer of the
equipment;  (e)  assignment for benefit of creditors or bulk transfer of assets
by, or cessation of business, termination of existence, death or dissolution of,
Lessee or any Guarantor.  As used herein, the term “Guarantor” shall include any
guarantor of this Lease and any owner of any property given as security for
Lessee’s obligations hereunder.
 
         Upon the occurrence of a default hereunder, Lessor may exercise any one
or more of the following remedies without demand or notice to Lessee and without
terminating or otherwise affecting Lessee’s obligations hereunder:  (i)  declare
the entire balance of rent for the remaining tern of this Lease to be
immediately due and payable;  (ii)  require Lessee to assemble the equipment and
make it available to Lessor at a place designated by Lessor which is reasonable
and convenient to both parties;  (iii)  take and hold possession of the
equipment from any premise where the same may be located without liability to
Lessee for any damage caused thereby;  (iv)  sell or lease the equipment or any
part thereof at public or private sale for cash, on credit or otherwise, with or
without representations or warranties, and upon such commercially reasonable
terms as shall be acceptable to Lessor;  (v)  use and occupy the premises of
Lessee for the purpose of taking, holding, reconditioning, displaying, selling
or leasing the equipment, without cost to Lessor or liability to
Lessee;  (vi)  demand, sue for and recover from Lessee all sums due hereunder.


     13.  DAMAGES.   In the event of any default hereunder, Lessor  may elect to
accelerate the obligation of Lessee and, in such event, shall be entitled to
recover the sum of  (a)  delinquent lease payments with interest thereon at the
legal rate,  (b)  any unamortized brokerage commission,  (c)  the anticipated
residual value of the equipment, and  (d) the lease payments become due in the
future discounted to present value as of the date of entry of Judgment  at a
rate equal to 80% of the New York Prime rate as of that date.  Lessee shall be
entitled to credit for net proceeds received by Lessor upon sale or release of
the equipment, if any discounted to present value.  Lessee shall also be liable
for all costs incurred by Lessor in retaking, protecting and disposing of the
equipment, including reasonable legal fees and costs.


     14.  LATE CHARGE.   In the event a rent payment or personal property tax
payment is not made when due hereunder the Lessee promises to pay  (1)  a late
charge to the Lessor or him assign not later than one month thereafter, in an
amount calculated at the rate of five cents per one ($1.00) dollar of each such
delayed payment.  The late charge and/or the interest payment set forth in this
contract shall apply only when permitted by law and, if not permitted by law,
the late charges and/or interest payments shall be calculated at the maximum
rate permissible by law.  In the event that a check or other instrument tendered
for payment is dishonored, the Lessor shall be entitled to a ten dollar ($10.00)
fee.


     15.  OMISSION.   The omission by the Lessor at any time to enforce any
default or right reserved to it, or to require performance of any of the terms,
convenants or provisions hereof or the Lessee at any time designated, shall not
be a waiver of any such default or right to which the Lessor is entitled, nor
shall it in any way affect the right of the Lessor to enforce such provisions
thereafter.  The Lessor may exercise all remedies simultaneously, pursuant to
the terms hereof and say such action shall not operate to release the Lessee
until the full arrival of the rentals due and to become due and all other sums
to be paid hereunder have been paid.


     16.  BINDING AGREEMENT.   The provisions of this agreement apply to and
bind the heirs, executors, administration, successors and assigns of the
respective parties hereto.


     17.  GOVERNING LAW, VENUE, and JURY WAIVER.   This Agreement shall be
governed and interpreted in accordance with the laws of the state of Lessor’s
principal office, and any suit hereon shall be brought in the county of such
office.  To the extent permitted by law, the parties waive their right to a jury
trial.


     18.  IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT ALL UNDERSTANDINGS AND
AGREEMENTS HERETOFORE MADE BETWEEN THE PARTIES HERETO RELATIVE TO THIS LEASE ARE
MERGED IN THIS AGREEMENT, WHICH CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES HERETO, AND NEITHER PARTY RELIES UPON ANY OTHER STATEMENT OR
REPRESENTATION, EXCEPT FOR THE CREDIT APPLICATION AND FINANCIAL STATEMENTS OF
LESSEE AND ANY GUARANTOR PROVIDED IN CONNECTION HEREWITH.  THIS AGREEMENT MAY
NOT BE MODIFIED OR CANCELED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE
LESSEE AND A CORPORATE OFFICER OF THE LESSOR.


     19.  This lease is not effective nor accepted until signed by an officer of
lessor, which is the last act necessary for the effectiveness of this lease.




 
3

--------------------------------------------------------------------------------

 



LESSEE: TWINLAB CORPORATION


By:_______________________________ Title:_______________________________
Date:__________________


By:_______________________________ Title:_______________________________
Date:__________________


Witness:___________________________


Accepted by LESSOR:  ESSEX CAPITAL CORPORATION


By:_______________________________ Title:_______________________________
Date:__________________




 









 
4

--------------------------------------------------------------------------------

 

Addendum I
Page 1 of 1
 
This equipment schedule is to be attached to and made a part of the Lease
Agreement 1 and related documents dated August 22, 2014 by and between below
named Lessee(s) and Lessor.


See Schedule A



LESSEE:                      TWINLAB CORPORATION
By:_______________________  Title:_________________  Date:____________


By:_______________________  Title:_________________  Date:____________


LESSOR:                      ESSEX CAPITAL CORPORATION


By:_______________________  Title:_________________  Date:____________

 
5

--------------------------------------------------------------------------------

 

DELIVERY AND ACCEPTANCE CERTIFICATE




Re:  Lease Agreement and related documents dated August 22, 2014 by and between
below named Lessee and Lessor
Initial Lease Payment Date August 22, 2014
To: ESSEX CAPITAL CORPORATION, Lessor


All of the items referred to in the above referenced lease have been delivered
to and have been received by the undersigned.  All installation or other work
necessary prior to the use thereof has been completed.  Said equipment has been
examined and/or tested and is in good operation order and condition, and is in
all respects satisfactory to the undersigned and is as represented.  Said
equipment has been accepted by the undersigned and complies with all terms of
the Lease.


In the future, even if the equipment fails to perform as expected or
represented, we will continue to honor the above-referenced Lease by continuing
to make our periodic payments in the normal course of business, and we will look
solely to the seller or manufacturer for the performance of all covenants and
warranties.  In addition, we agree to indemnify and hold harmless and defend the
Lessor from such nonperformance of all the aforementioned equipment.


We acknowledge the Lessor is neither the manufacturer, distributor, nor seller
of all the equipment and has no control, knowledge, or familiarity with the
conditioning, capacity, functioning, or other characteristics of the equipment.


NOTICE TO THE LESSEE:  DO NOT SIGN THIS ACCEPTANCE UNTIL THE EQUIPMENT HAS BEEN
DELIVERED, ASSEMBLED, INSTALLED AND ACCEPTED BY YOU AS SATISFACTORY IN ALL
RESPECTS.  PAYMENT TO THE SUPPLIER WILL  NOT BE MADE UNTIL THIS NOTICE IS SIGNED
AND RETURNED TO THE LESSOR.






LESSEE:


By:_____________________________  Title:____________________  Date:_______________


By:_____________________________  Title:____________________  Date:_______________






I hereby authorize _________________________, __________________(title) to
verbally verify my/our acceptance of the above referenced equipment in my
absence.

 
6

--------------------------------------------------------------------------------

 

SUBJECT:  WITNESSING OF SIGNATURES




ESSEX CAPITAL CORPORATION REQUIRES THAT ALL LESSEE AND GUARANTOR SIGNATURES ON
ITS COMMERCIAL LEASE AGREEMENT BE AUTHENTICATED BY AN EMPLOYEE OF EITHER ESSEX
CAPITAL CORPORATION OR BY APPROVED BROKERS/LESSORS OR A NOTARY PUBLIC.  NO OTHER
WITNESSES ARE ACCEPTABLE.


PLEASE ATTEST THAT YOU WITNESSED THOSE IDENTIFIED BELOW.  BE SURE TO ATTACH
PHOTOCOPIES OF EACH SIGNER’S DRIVER’S LICENSE OR OTHER PHOTO IDENTIFICATION, AND
BE SURE TO PROVIDE CURRENT ADDRESS AND PHONE NUMBER OF EACH GUANRANTOR.




__________________________________


By:_________________________________


Was witnessed by:____________________________  Date:_____________________


Witness is:  (Circle one)   Lessee employee, Notary Public

















 
7

--------------------------------------------------------------------------------

 





























SCHEDULE A

 
8

--------------------------------------------------------------------------------

 



20760
Pallet Racking Throughout
20737
HighCube II  4 Bay Vertical Stor
21038
Nuspark Cartoner
20898
Electric Narrow Aisle Turert Truck (30TSP)
20300
1998 AW Bohanan 2000 Encapsulato
20302
1998 AW Bohanan 2000 Encapsulato
20313
1998 AW Bohanan 2000 Encapsulato
20315
1998 AW Bohanan 2000 Encapsulato
20316
1998 AW Bohanan 2000 Encapsulato
20318
1998 AW Bohanan 2000 Encapsulato
20320
1998 AW Bohanan 2000 Encapsulato
20322
1998 AW Bohanan 2000 Encapsulato
20323
1998 AW Bohanan 2000 Encapsulato
20383
DT Stokes 328-2 Tablet Press
20985
Littleford Batch Mixer  w/Mezzanine Superstructure
20325
1995 AW Bohanan/Bosch 2000 Encap
20326
1993 AW Bohanan/Bosch 2000 Encap
20749
AW Bohanan 2000 Encapsulator
21064
FACSMicroCount Detection System BDDS EX-EU
20378
DT Stokes 328-2 Tablet Press
20382
DT Stokes 328 Tablet Press
20385
DT Stokes 328 Tablet Press
21023
2 Ackley Tablet Imprinters
21060
Conveyors & installation
20328
Bosch 1500 Encapsulator
20578
Fitzpatrick Company 1R520 Chilso
21054
E-Z TEC DSP METAL DETECTOR 10 X 8 HI MD
21009
Fette Tablet Press w/Tooling
20751
Bosch 1500 Encapsulator
20897
Stock Picker (SP3250-30)
20896
Stand Up Rider Lift Truck (RC3020-40)
20992
Thomas Engineering 60" Rotary Accela-Coata
20557
Patterson Kelly 75 cu ft. Twin S
20869
Dry Powder Line w/ Bucket Elevat
20949
ETC - 212 TABLET/CAPSULE COUNTER
20802
PDC  Heat Tunnel
21010
Fette Tablet Press, D&B Tooling
21011
Fette Tablet Press, D&B Tooling
20224
DT Merrill 72-16 Slat Counter
20289
DT Merrill 72-16AH Slat Counter


 
9

--------------------------------------------------------------------------------

 



20350
Stokes Merrill 516-1 Tablet Pres
20880
Dual Liquid Lines w/ Descrambler
20990
Ohara 48" Rotary Coater w/Digital Modular Drive
20599
2002 Crown 30TSP Turret Truck
20600
2002 Crown 30TSP Turret Truck
20905
(4) Turret Heads for Model 328 Tablet Presses
20153
Omega 3DERP210 Bottle Orientator
20170
Omega 3DERP210 Bottle Orientator
20553
Patterson Kelly 40 cu.ft. Twin S
20853
Sun SBR-S V91 Packaging Line (4
20917
Lakso Slat Counter High Speed Filling Machine
21030
R322 HIGH SPEED WRAP AROUND LABELER
20596
1998 Crown 30TSP Turret Truck
20598
1999 Crown 30TSP Turret Truck
21058
Steam and Electric Hybrid Shrink Tunnel
21033
VORTEX DOORS
20924
Omega Design Bundle Sealer & Shrink Wrap
20155
DT Lakso 426 Slat Counter
20168
Omega DL27 Over Wrapper
20185
Omega DL27 Over Wrapper
20231
Omega SL-DL-18 Over Wrapper
20277
Merrill 7216ADH Slat Counter w/
20298
Omega SL-DL-18 Over Wrapper
20362
Key International BBC Tablet Pre
21000
Manesty Express Tablet Press
21059
LOMA IQ3+Metal Dectector & Reject w/overhead Guard
20951
Spectrace Mineral Analyzer X-Ray Machine (XRF)
20912
AM-250 Foil Sealers, Foiled& Stalled Bottle Detect
20172
DT Lakso Reformer 450 Slat Count
20180
New Jersey Machine 326 SLWP111-5
20294
New Jersey Machine 326SRWP-999 L




 
10
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
